DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because there is three item numbers 406 and one is pointed toward the inside of the child seat and not pointed toward a fan.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (CN-205872152-U) in view of Plested (US-20180043917-A1).

Regarding claim 1, Yu teaches a baby stroller (stroller/baby carriage in figure 1) for controlling the environment of a baby therein, the baby stroller comprising: a frame (cart frame 1, fig.1) including a base (base includes the joint, front legs, and rear legs as seen in the attached figure below, fig.1) and a handle portion (handle portion is above the joint as seen in the attached figure below, fig.1, page 4, line 16-19); a front leg (front leg can be seen in the attached figure below, fig.1) and a pair of rear legs (rear legs can be seen in the attached figure below, fig.1) each including a caster mounted to a terminal end for rolling said stroller (rear wheels 12 and front wheels 11, fig.1, page 3 under embodiment 1, lines 2-3); a baby seat (baby crib 2, fig.1) mounted to said base, wherein said seat includes a flexible and removable translucent cover (protective cover 24 which is translucent as seen in figure 1, and is clamped to the sun shade 21 and coupled to the crib 2 through zippers making it removeable, fig.1, page 3 last two lines to page 4 line 10) for protecting a baby thereunder; wherein said cover shields the baby thereunder (protective cover 24 covers the infant, fig.1); and wherein said cover and said seat form a substantially enclosed temperature controlled space (protective cover 24 has purifying device 25 as well as fan 23 to control the temperature inside, fig.1).
	Yu fails to teach said base and said handle are pivotally attached for pivotal movement of said handle relative to said base. However, Plested teaches base and said handle are pivotally attached for pivotal movement of said handle relative to said base (hub assemblies 20 make the handle 16 pivot relative to the base, figs.1 and 15-17). 
Yu and Plested are both considered to be analogous to the claimed invention because they are in the same field of strollers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu with the teachings of Plested and have a hub assembly as taught by Plested between the handle and base. Having the hub assembly as taught by Plested allows the stroller to be collapsed into a folded configuration for storage.


    PNG
    media_image1.png
    455
    509
    media_image1.png
    Greyscale

Regarding claim 3, Yu in combination with Plested, Yu teaches wherein said seat further includes a flexible sunshade (sunshade cover 21) for protecting a portion of the baby from direct sunlight (sunshade cover 21 protects the baby inside the crib 2, fig.1).

Claims 2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (CN-205872152-U) in view of Plested (US-20180043917-A1), in further view of Gordon (US-20090096257-A1). 

Regarding claim 2, Yu in combination with Plested teaches the baby stroller of claim 1, but fail to teach, wherein said cover is tinted.
	However, Gordon teaches a cover that is tinted (visor 10 may be tinted any desired color, figs.1-2). 
Yu and Gordon are both considered to be analogous to the claimed invention because they are in the same field of strollers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu with the teachings of Gordon and have the protective cover (24) of Yu tinted as taught by Gordon. Having the protective cover (24) of Yu tinted, would help protect the infant from some solar rays, UV rays, glare and to reduce heat inside the stroller (Gordon, paragraph [0015]).	

Regarding claim 4, Yu in combination with Plested teach the baby stroller of claim 3, but fail to teach wherein said sunshade is extendable and retractable.
	However, Gordon teaches a sunshade that is extendable and retractable (awning 14 can pivot about pivot connection 43a, fig.6, paragraph [0026]). 
Yu and Gordon are both considered to be analogous to the claimed invention because they are in the same field of strollers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu with the teachings of Gordon and have the sunshade cover (21) of Yu foldable as taught by Gordon. Having the sunshade foldable is known in the art to make placing and removing a baby from the seat easier, since the sunshade can be moved out of the way and no longer obstruct the movement.	

Regarding claim 5, Yu in combination with Plested and Gordon, Yu teaches wherein said sunshade includes a plurality of vents to provide ventilation to the baby thereunder (ventilation window 21-2 has multiple ventilation holes, fig.1, page 3 under embodiment 1, lines 9-11).

Regarding claim 6, Yu in combination with Plested and Gordon, Yu teaches wherein said sunshade includes a solar panel (solar panel 22, fig.1) on an exterior surface of said sunshade to absorb solar energy and convert same into electrical energy (solar panel 22 is on the outside of sunshade cover 21, fig.1, page 3 under embodiment 1, lines 3-5).

Regarding claim 7, Yu in combination with Plested and Gordon, Yu teaches wherein said electrical energy is stored in a battery (solar panel 22 is connected to storage device which stores the electrical energy, page 3 under embodiment 1, lines 3-5).

Claims 8-9 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (CN-205872152-U) in view of Plested (US-20180043917-A1) and Gordon (US-20090096257-A1), in further view of Ben (WO-2008010209-A2).

Regarding claim 8, Yu in combination with Plested and Gordon, Yu teaches a fan (23), but fails to disclose a fan motor. 
However, Ben teaches further comprising a fan motor (motor 26, fig.4) for selectively supplying warm air or cold air to said enclosed temperature controlled space (motor 26 controls the supply of air to the enclosed space, figs.1-4).
Yu and Ben are both considered to be analogous to the claimed invention because they are in the same field of strollers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu with the teachings of Ben and have the fan powered by a motor. It is known in the art that the fan (23) of Yu would be powered by a motor similar to that of Ben to be able to spin the fan blades and circulate the air. 

Regarding claim 9, Yu in combination with Plested, Gordon, and Ben, teaches further comprising a fan (Yu, fan 23, fig.1; Ben, fan 28, fig.4) for circulating said warm air or said cold air in said enclosed temperature controlled space (Both the fans of Yu and Ben circulate air in the enclosed space).

Regarding claim 11, Yu in combination with Plested and Ben fail to teach, wherein said cover is tinted.
However, Gordon teaches a cover that is tinted (visor 10 may be tinted any desired color, figs.1-2). 
Yu and Gordon are both considered to be analogous to the claimed invention because they are in the same field of strollers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu with the teachings of Gordon and have the protective cover (24) of Yu tinted as taught by Gordon. Having the protective cover (24) of Yu tinted, would help protect the infant from some solar rays, UV rays, glare and to reduce heat inside the stroller (Gordon, paragraph [0015]).

Regarding claim 12, Yu in combination with Ben and Plested, Yu teaches wherein said seat further includes a flexible sunshade (sunshade cover 21) for protecting a portion of the baby from direct sunlight (sunshade cover 21 protects the baby inside the crib 2, fig.1).

Regarding claim 13, Yu in combination with Ben and Plested teach the baby stroller of claim 12, but fail to teach wherein said sunshade is extendable and retractable.
However, Gordon teaches a sunshade that is extendable and retractable (awning 14 can pivot about pivot connection 43a, fig.6, paragraph [0026]). 
Yu and Gordon are both considered to be analogous to the claimed invention because they are in the same field of strollers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu with the teachings of Gordon and have the sunshade cover (21) of Yu foldable as taught by Gordon. Having the sunshade foldable is known in the art to make placing and removing a baby from the seat easier, since the sunshade can be moved out of the way and no longer obstruct the movement.

Regarding claim 14, Yu in combination with Plested, Ben, and Gordon; Yu teaches wherein said sunshade includes a plurality of vents to provide ventilation to the baby thereunder (ventilation window 21-2 has multiple ventilation holes, fig.1, page 3 under embodiment 1, lines 9-11).

Regarding claim 15, Yu in combination with Plested, Ben, and Gordon; Yu teaches wherein said sunshade includes a solar panel (solar panel 22, fig.1) on an exterior surface of said sunshade to absorb solar energy and convert same into electrical energy (solar panel 22 is on the outside of sunshade cover 21, fig.1, page 3 under embodiment 1, lines 3-5).

Regarding claim 16, Yu in combination with Plested, Ben, and Gordon; Yu teaches wherein said electrical energy is stored in a battery (solar panel 22 is connected to storage device which stores the electrical energy, page 3 under embodiment 1, lines 3-5).

Claims 10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (CN-205872152-U) in view of Plested (US-20180043917-A1), in further view of Ben (WO-2008010209-A2).

Regarding claim 10, Yu teaches a baby stroller (stroller/baby carriage in figure 1) for controlling the environment of a baby therein, the baby stroller comprising: a frame (cart frame 1, fig.1) including a base (base includes the joint, front legs, and rear legs as seen in the attached figure below, fig.1) and a handle portion (handle portion is above the joint as seen in the attached figure below, fig.1, page 4, line 16-19); a baby seat (baby crib 2, fig.1) mounted to said base, wherein said seat includes a flexible and removable translucent cover (protective cover 24 which is translucent as seen in figure 1, and is clamped to the sun shade 21 and coupled to the crib 2 through zippers making it removeable, fig.1, page 3 last two lines to page 4 line 10) for shielding a baby thereunder; wherein said cover and said seat form a substantially enclosed temperature controlled space (protective cover 24 has purifying device 25 as well as fan 23 to control the temperature inside, fig.1).
Yu fails to teach wherein said base and said handle are pivotally attached for pivotal movement of said handle relative to said base; and a fan motor for selectively supplying warm air or cold air to said enclosed temperature controlled space. However, Plested teaches base and said handle are pivotally attached for pivotal movement of said handle relative to said base (hub assemblies 20 make the handle 16 pivot relative to the base, figs.1 and 15-17). Also, Ben teaches further comprising a fan motor (motor 26, fig.4) for selectively supplying warm air or cold air to said enclosed temperature controlled space (motor 26 controls the supply of air to the enclosed space, figs.1-4).
Yu and Ben are both considered to be analogous to the claimed invention because they are in the same field of strollers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu with the teachings of Ben and have the fan powered by a motor. It is known in the art that the fan (23) of Yu would be powered by a motor similar to that of Ben to be able to spin the fan blades and circulate the air. 
	Yu and Plested are both considered to be analogous to the claimed invention because they are in the same field of strollers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu with the teachings of Plested and have a hub assembly as taught by Plested between the handle and base. Having the hub assembly as taught by Plested allows the stroller to be collapsed into a folded configuration for storage.

Regarding claim 17, Yu teaches a baby stroller (stroller/baby carriage in figure 1) for controlling the environment of a baby therein, the baby stroller comprising: a frame (cart frame 1, fig.1) including a base (base includes the joint, front legs, and rear legs as seen in the attached figure below, fig.1) and a handle portion (handle portion is above the joint as seen in the attached figure below, fig.1, page 4, line 16-19); a baby seat (baby crib 2, fig.1) mounted to said base, wherein said seat includes a flexible and removable translucent cover (protective cover 24 which is translucent as seen in figure 1, and is clamped to the sun shade 21 and coupled to the crib 2 through zippers making it removeable, fig.1, page 3 last two lines to page 4 line 10) for shielding a baby thereunder; wherein said cover and said seat form a substantially enclosed temperature controlled space (protective cover 24 has purifying device 25 as well as fan 23 to control the temperature inside, fig.1). 
	Yu fails to teach wherein said base and said handle are pivotally attached for pivotal movement of said handle relative to said base; and a fan motor for selectively supplying warm air or cold air to said enclosed temperature controlled space; and a thermostat integrated with said fan motor and said enclosed temperature controlled space, wherein said thermostat can be set to maintain a desired temperature.
	However, Plested teaches base and said handle are pivotally attached for pivotal movement of said handle relative to said base (hub assemblies 20 make the handle 16 pivot relative to the base, figs.1 and 15-17). Ben teaches further comprising a fan motor (motor 26, fig.4) for selectively supplying warm air or cold air to said enclosed temperature controlled space (motor 26 controls the supply of air to the enclosed space, figs.1-4); and a thermostat (control panel 8 with display 38 to show the temperature, figs.1 and 5) integrated with said fan motor and said enclosed temperature controlled space, wherein said thermostat can be set to maintain a desired temperature (control panel 8 controls the fan motor 26 and turn on and off heating means to set a temperature, fig.5, page 7 lines 19-31).
Yu and Plested are both considered to be analogous to the claimed invention because they are in the same field of strollers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu with the teachings of Plested and have a hub assembly as taught by Plested between the handle and base. Having the hub assembly as taught by Plested allows the stroller to be collapsed into a folded configuration for storage.
Yu and Ben are both considered to be analogous to the claimed invention because they are in the same field of strollers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu with the teachings of Ben and have the fan powered by a motor with a thermostat. It is known in the art that the fan (23) of Yu would be powered by a motor similar to that of Ben to be able to spin the fan blades and circulate the air, and having a thermostat allows the user to control the temperature inside the enclosed volume to make it an ideal temperature for the baby. 

Regarding claim 18, Yu in combination with Plested and Ben, Yu teaches wherein said seat further includes a flexible sunshade (sunshade cover 21) for protecting a portion of the baby from direct sunlight (sunshade cover 21 protects the baby inside the crib 2, fig.1); and further wherein said sunshade includes a solar panel (solar panel 22, fig.1) on an exterior surface of said sunshade to absorb solar energy and convert same into electrical energy (solar panel 22 is on the outside of sunshade cover 21, fig.1, page 3 under embodiment 1, lines 3-5).

Regarding claim 19, Yu in combination with Plested and Ben, Yu teaches wherein said electrical energy is stored in a battery (solar panel 22 is connected to storage device which stores the electrical energy, page 3 under embodiment 1, lines 3-5).

Claims 10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (CN-205872152-U) in view of Plested (US-20180043917-A1) and Ben (WO-2008010209-A2), in further view of Yaeger (US-10710624-B1).

Regarding claim 20, Yu in combination with Plested and Ben teach the baby stroller of claim 19, but fail to teach further comprising a USB port for charging said battery.
	However, Yaeger teaches a USB port for charging said battery (USB outlets on battery pack 200, fig.2, column 2, lines 33-58). 
Yu and Yaeger are both considered to be analogous to the claimed invention because they are in the same field of strollers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu with the teachings of Yaeger and have USB outlets on the battery of Yu as taught by Yaeger. Having USB outlets on the battery will allow the user to charge personal electronic devices, as well as charge the battery when the solar panel alone is not producing enough current to meet the needs of the stroller electronics (Yaeger, column 2, lines 33-58). 	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bell (US-20220135105-A1) teaches a stroller for increasing child comfort with solar panel. Lee (US-20200317247-A1) teaches child transporter with dual canopy. Abreu (US-20200223335-A1) teaches temperature controlled stroller. Abreu (US-20180236913-A1) teaches temperature controlled stroller.Willrich (US-6409206-B1) teaches fan cooled baby stroller. Walk (US-20130098414-A1) teaches sunshade stroller. Dejesus (US-10557602-B1) teaches illuminated stroller assembly. Dziak (US-20220111882-A1) teaches wagon stroller, systems, and methods. Qian (CN-111907582-A) teaches baby carriage with air purification function. Chen (CN-111891207-A) teaches intelligent capsule type children stroller. KR-200483525-Y1 teaches stroller capable of adjusting horizontal level. Go Hyun Sun 2017-05 (KR-20170055686-A) teaches air conditioning apparatus and method for stroller. Jo Hong Hyeon 2012-07 (KR-20120073983-A) teaches baby carriage having cooling/heating device by using solar energy. Ha Yang Soo 2010-12 (KR-20100129848-A) teaches baby carriage with a solar cell. KR-20090012164-U teaches cooling and heating apparatus for baby carriage. Shi (CN-105564487-A) teaches a baby seat pocket with fan and battery. Joo Byeong Cheol 2015-12 (KR-20150142971-A) teaches mobile type air cleaner. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.B.S./Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618